Title: To Thomas Jefferson from John Ross, 27 August 1791
From: Ross, John
To: Jefferson, Thomas



Dear Sir
Philadelphia Saturday 27 August 1791.

I shoud take pleasure in communicating any information in my power Respecting the Commerce of a favourable prospect to America, but find I can add nothing to what you have already obtained. Nor can I say much of the Danish Trade, having had but little intercourse with Danmark in my commercial pursutes.
Their Trade in that Kingdom depend principally on India, their own West India Islands and on Iceland, and are Supplyed with the Articles proper for carrying on this Trade from different parts of Europe. England Supplys a great part, in their Manufactorys, and with the chiefe part of the only Article of American produce Required by them, vizt. Tobacco.—Iceland Supplys a great proportion of their Oyle and Fish, and as to Rice there is no great consumpt nor demand at any of the Danish markets in Europe, except at Altona, and occasionally in the Dutchy of Holstain.—American Shipping were employed before the War to carry their West India Produce to Coppenhagen and if I am not mistaken coud be sold in  that Kingdom Subject to a trifling duty. But whether any alterations may have been made since, to encourage their own Navigation, is what I cannot venture to say with certainty. They Build many fine Shipping and employ a great Number in the line of Freight from Altona and other Ports.
I think Mr. Campbell who is here at present from Denmark, and looks forward to the appointment of Consul for that Nation, will be a proper person to give you the information you wish on this Subject. With real Respect and Esteem I have the honor to be Dear Sir Your very obedt Servant,

Jno. Ross


P.S. The Danes Receive favourably all articles of Commerce from this Country Subject to the Sound Dutys imposed on all Nations, and these dutys are imposed on every Article that passes the Sound in a certain degree, whither introduced to the Danish Markets or not.—The Revenue of the Kingdom depending in a great degree on this toll. J.R.

